Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00838-CV

                                   John Paul GOMEZ,
                                        Appellant

                                          v.
                                    Vanessa Lopez
                                Vanessa Lopez GOMEZ,
                                       Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-06296
                     Honorable Cathleen M. Stryker, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs are assessed against the party that incurred them.

      SIGNED November 13, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice